Citation Nr: 1633108	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disability (specifically the residuals of the PRK surgery).

2.  Entitlement to service connection for kidney disease.  

3.  Entitlement to a rating in excess of 10 percent for a hemorrhoid disability.

4.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.

5.  Entitlement to a rating in excess of 10 percent for a left knee disability.

6.  Entitlement to a compensable rating for a left ankle disability before July 19, 2011, and to a rating in excess of 10 percent thereafter.

7.  Entitlement to a compensable rating for a right ankle disability before July 19, 2011, and to a rating in excess of 10 percent thereafter.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from September 1989 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VA RO, which granted service connection for a right shoulder strain, a left knee disability, a bilateral ankle disability, and a hemorrhoid disability, and in each case assigned an initial noncompensable evaluation.  The June 2008 rating decision additionally denied the Veteran's claim of entitlement to service connection for a left eye disability.  A September 2009 rating decision increased the initial evaluation of the right shoulder strain to 20 percent, increased the initial evaluation of the left knee disability to 10 percent, and increased the initial evaluation of the hemorrhoid disability to 10 percent.  A July 2014 rating decision increased the evaluation of the Veteran's bilateral ankle disability to 10 percent effective July 19, 2011.  

The Veteran raised the issues of entitlement to service connection for a neck disability and headache disability in May 2016, and entitlement to service connection for Gulf War Syndrome in July 2016, and these issues have not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for kidney disease, an increased rating for a right shoulder disability, an increased rating for a left knee disability, and an increased rating for a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a left eye disability as a result of active military service.

2.  The Veteran's hemorrhoids are manifested by symptoms no worse than occasional mild fecal leakage.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for a left eye disability is warranted.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for a left eye disability; any error relating to the duties to notify and assist with respect to this claim is moot.  

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.  

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  There is otherwise no indication that there is any additional relevant evidence that is available and not part of the claims file.

The Veteran received examinations addressing his hemorrhoid disability in February 2008 and September 2009.  The Board concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal because the examiners reviewed the Veteran's claims file, considered his contentions, and conducted thorough examinations of the Veteran's hemorrhoids.  The Veteran has not objected to the adequacy of these examinations.  

The Veteran and his spouse testified before the undersigned in May 2016, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, in January 2008, the Veteran was diagnosed with left eye conjunctivitis, and the Veteran has otherwise indicated that he has experienced a foreign-body sensation in his left eye throughout the period on appeal.  With regard to an in-service event or injury, the Veteran underwent an in-service photorefractive keratectomy surgery (PRK) to correct his vision in July 2006.  The Veteran later received in-service treatment for conjunctivitis and redness of the left eye.  At his hearing, the Veteran testified that the PRK slits were so deep that while he slept his eye tried to heal inside his eye, so that when he opens his eye if tears a little and feels as if sand was thrown in his eye.

Thus, upon review of the record, the Board finds that the record shows a current disability, an in-service incident, and the Veteran's credible statements regarding a connection between his disability and service.  Accordingly, service connection for a left eye disability (specifically the residuals of the PRK surgery) is warranted, and the Veteran's claim for service connection is granted.  

The Board reminds the Veteran that though his left eye disability (specifically the residuals of the PRK surgery) has been service-connected, the Veteran will not receive compensation for this disability unless it is shown that the disability results in a compensable functional impairment.

Increased Rating for a Hemorrhoid Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

Turning to the facts in this case, the Veteran is currently in receipt of a 10 percent for residuals of hemorrhoid repair with sphincter muscle dysfunction.  The Veteran argues that he is entitled to a greater rating.  

Under Diagnostic Code 7332, in pertinent part, a 10 percent disability rating applies when there is constant slight or occasional moderate leakage.  A 30 percent rating applies to occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating applies to extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating applies to complete loss of sphincter control. 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).  The words "slight," "moderate," and "extensive" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R.  § 4.6 (2015).

Hemorrhoids may also be rated under DC 7336 for internal and external hemorrhoids.
Turning to the facts in this case, the Veteran filed his claim in January 2008.  The Veteran underwent a VA examination in February 2008, at which time he reported a history of bright red rectal bleeding accompanied by painful defecation.  There was no thrombosis, and the Veteran had full sphincter control with no involuntary bowel movements.  While the Veteran reported experiencing leakage following defecation, he did not have to wear pads, nor had he ever experienced a public accident.  The Veteran treated his hemorrhoids with over-the-counter products and sitz baths.  Upon examination, the examiner found no evidence of fecal leakage, fissures, bleeding, or hemorrhoids.  

In September 2008, the Veteran stated that he leaked fecal matter, which caused persistent staining of his undergarments.  The Veteran indicated that leaking resulted in redness, itching, and extreme discomfort.  The Veteran denied wearing pads.  

The Veteran underwent an additional examination addressing his hemorrhoids in September 2009, at which time he complained of anal itching, diarrhea, pain, tenesmus, swelling, and perianal discharge.  The Veteran stated that he experienced intermittent irritation from leaking but no hemorrhoid pain.  The Veteran indicated that he experienced a small amount of incontinence daily, but he denied wearing either a pad or diaper.  The Veteran did not experiencing bleeding or thrombosis.  The Veteran used ointments and creams to calm irritation, and he experienced a moderate improvement of his condition with no side effects.  Upon physical examination, the examiner noted a small amount of fecal material around the anus.  The lumen was a normal size, but there was a slight looseness to the Veteran's sphincter with a slight decrease in tone.  No hemorrhoids were noted, and the Veteran had no bleeding.  The examiner diagnosed the Veteran with a mild postoperative residual sphincter muscle dysfunction.  

During the Veteran's May 2016 hearing before the undersigned, the Veteran indicated that he did not wear pads.  The Veteran indicated that he experienced "a little" fecal leakage but was able to make it to the bathroom in time.  The Veteran stated that his pride prevented him from wearing a pad.  

Upon review of these facts, the Board finds that no more than a 10 percent evaluation of the Veteran's anal tear is warranted.  A greater rating is unavailable to the Veteran based on fecal leakage because the Board finds that the Veteran's symptoms do not rise to the level of occasional involuntary bowel movements, necessitating wearing of a pad.  The Veteran has consistently denied wearing a pad and has otherwise denied experiencing symptoms that approximate experiencing occasional involuntary bowel movements.  The Veteran has not otherwise sought medical treatment addressing fecal leakage, which the Board finds would be highly unlikely were the Veteran experiencing symptoms that rose to the level of occasional involuntary bowel movements.  

The Board has considered whether a rating would be more appropriate under Diagnostic Code 7336, but the Veteran testified at his Board hearing that he did not actually have a hemorrhoid issue, but rather had the incontinence issue.

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's hemorrhoids are of no more severity than the currently-assigned 10 percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria adequately address the Veteran's hemorrhoid disability.  It does not appear that the Veteran has exceptional or unusual symptomatology associated with his hemorrhoids.  Instead, the Veteran merely disagrees with the assigned rating for the levels of impairment associated with his hemorrhoids.  Moreover, even if it were argued that the schedular rating criteria did not adequately cover the Veteran's anal symptomatology, the fact remains that he has not been frequently hospitalized for the condition, and it has not been shown to cause marked  interference with employment.  Therefore, the available schedular evaluation is adequate and referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the facts in this case do not support an inferred claim for a TDIU.  The Veteran has not specifically alleged that his hemorrhoids preclude his ability to obtain or maintain substantially gainful employment, and the September 2009 examiner found that the Veteran's hemorrhoids had no effect on his occupation.  Accordingly, the Board finds that a claim of entitlement to a TDIU has not been raised.   




ORDER

Service connection for a left eye disability (specifically the residuals of the PRK surgery) is granted.

A rating in excess of 10 percent for a hemorrhoid/incontinence disability is denied.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for kidney disease, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in July 2016, the RO denied the Veteran's claim of entitlement to service connection for kidney disease.  Later in July 2016, the Veteran submitted a notice of disagreement as to this denial.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issue of entitlement to service connection for kidney disease to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With respect to the Veteran's claims of entitlement to increased ratings for a right shoulder disability, a left knee disability, and a bilateral ankle disability, the Veteran last received an examination addressing these disabilities in July 2011.  Since that time, the evidence of record, including the Veteran's May 2016 testimony before the undersigned, suggests that the Veteran's orthopedic symptoms may have worsened.  Accordingly, the Veteran should be provided with a new examination on remand.  

Pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent records of which VA has notice have been associated with the Veteran's claims file, including records from the VA Austin Outpatient Clinic, the Waco VA Medical Center, and the Temple VA Medical Center.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his right shoulder disability, left knee disability, and bilateral ankle disability.  

With respect to the Veteran's left knee disability, the examiner should address whether the Veteran's meniscus surgery is the result of his service-connected left knee disability, or if it is a condition separate from the Veteran's service-connected left knee disability.

With respect to the Veteran's right shoulder, left knee, and bilateral ankles, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

3.  Consider the issue of entitlement to service connection for kidney disease.  If the benefit sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

4.  Then, readjudicate the Veteran's claims of entitlement to increased ratings for a right shoulder disability, a left knee disability, and a bilateral ankle disability.  If any action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


